DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1,6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al US2018/0287840 in view of Zeng et al (US2018/0092095).
Claims 1 and 11.
Akkarakaran et al  discloses a method and a base station, having a transceiver (835) and a controller (815), of transmitting a synchronization signal block (SSB) by a base station (BS) in a wireless communication system, comprising:

Akkarakaran et al  fails to teach  “identifying whether a bandwidth of a cell controlled by the BS corresponds to a first frequency band; and in case that the bandwidth of the cell corresponds to the first frequency band” prior to the transmission of the single carrier waveform. Zeng et al teaches selecting the use of a single carrier waveform in case that the bandwidth capability of UE corresponds to the system bandwidth. See paragraph [0076] describing UE providing its bandwidth capability to the base station, and paragraph [0081] describing using single carrier waveform unless the bandwidth of UE is not able to cover the whole system bandwidth (I,e., a cell bandwidth).   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to determine whether the bandwidth of a cell controlled by the BS corresponds to a frequency band of  UE  for the purpose of determining whether to use single carrier waveform, as taught by Zeng et al.  

Claims 6 and 16.
Akkarakaran et al  discloses a method and a UE, having a transceiver (1235) and a controller (1215), of receiving a synchronization signal block (SSB) by a base station (BS) in a wireless communication system, comprising:
receiving  SSB using a single carrier waveform (paragraph [0024] describes transmitting SSB using DFT-S-OFDM, a  single carrier waveform) wherein the SSB comprises a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical 
Akkarakaran et al  fails to teach  “identifying whether a bandwidth of a cell controlled by the BS corresponds to a first frequency band; and in case that the bandwidth of the cell corresponds to the first frequency band” prior to the transmission of the single carrier waveform. Zeng et al teaches selecting the use of a single carrier waveform in case that the bandwidth capability of UE corresponds to the system bandwidth. See paragraph [0076] describing UE providing its bandwidth capability to the base station, and paragraph [0081] describing using single carrier waveform unless the bandwidth of UE is not able to cover the whole system bandwidth (I,e., a cell bandwidth).   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to determine whether the bandwidth of a cell controlled by the BS corresponds to a frequency band of  UE  for the purpose of determining whether to use single carrier waveform, as taught by Zeng et al.  
Allowable Subject Matter
4.	Claims 2-5,7-10,12-15,17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039.  The examiner can normally be reached on 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632